DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,142,407. This is a statutory double patenting rejection. Claim 11 does not teach that the diverter wheels rotate at the same speed or the roller conveyor pulls the article away from the vertical side wall, otherwise the claim language is duplicate.
Claims 12-18, 20-24, and 26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-8, 10-11, and 12-16 of prior U.S. Patent No. 11,142,407. This is a statutory double patenting rejection.
Claim 25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,142,407. This is a statutory double patenting rejection. Claim 25 does not teach that the diverter wheels rotate at the same speed, otherwise the claim language is duplicate.
Claims 27 and 43 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 15 of prior U.S. Patent No. 11,142,407. This is a statutory double patenting rejection. The claims are not duplicate, but teach the same subject matter.
Claims 29-34, and 40 (respectively) are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2,4-8 and 3 of prior U.S. Patent No. 11,142,407. This is a statutory double patenting rejection.
Claims 44, 46-50, and 53-56 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 4-8, 11, and 12-14 of prior U.S. Patent No. 11,142,407. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 11-18, 20-27,29-35,40, 43-44, 46-50, and 53-56 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
Claims 19,28,36-39,41-42,45, and 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS